Willson, Judge.
Upon the evidence as presented to us in the record, we are of the opinion that the applicant George Hanson is entitled to bail. The judgment refusing him bail is reversed, and he is granted bail in the sum of five thousand dollars, upon giving which in the manner prescribed by law he will be released from custody.
There is no evidence in the record showing the ability of the applicants to give bail, and we are not prepared to say that the amount of bail required of the applicant John Hanson is excessive; wherefore the judgment as to said applicant is affirmed.

Ordered accordingly.